Exhibit TERMINATION OF STATUTORY MORTGAGE THIS TERMINATION AGREEMENT (this "Termination") is made and entered into as of April 8, 2010, by and between (i) CALPETRO TANKERS (BAHAMAS III) LIMITED, a company organized under the laws of the Bahamas (the "Owner"), and (ii) THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as successor in interest to Chemical Trust of California and Chase Manhattan Bank And Trust Company, National Association, as collateral trustee (the "Collateral Trustee"), as transferee from California Petroleum Transport Corporation, a company organized under the laws of the state of Delaware ("CPTC"), to the Bahamian statutory mortgage dated as of June 28, 2001 between the Owner and the Collateral Trustee, as transferee from CPTC (the "Statutory Mortgage") on the Vessel (as defined below).Capitalized terms used herein without definition shall have the respective meanings ascribed thereto (or incorporated by reference) in the Statutory Mortgage, which also contains rules of usage that apply to terms defined therein and herein. W I T N E S S E T H: WHEREAS, Front Voyager Inc. (the "Charterer") and the Owner have entered into a bareboat charter dated as of March 31, 2006 (the "Charter") in respect of the Bahamian registered vessel FRONT VOYAGER (formerly the WILLIAM E. CRAIN), having Official Number 731991 (the "Vessel"), a single-hull Suezmax class crude oil tanker that is no longer permitted to engage in the seaborne transportation of crude oil effective February 26, 2010, under the environmental regulations of the International Maritime Organization (the "New Regulations"); and WHEREAS, the Vessel serves as collateral for the 8.52% First Preferred Mortgage Notes due 2015 (the "Notes") issued by CPTC; and WHEREAS, CPTC has loaned to the Owner certain funds from the proceeds of the issuance of the Notes, which the Owner applied toward the purchase of the Vessel, and for which the Owner has granted as security to CPTC the Statutory Mortgage in respect of the Vessel, which CPTC has transferred to the Collateral Trustee; and WHEREAS, CPTC, the Owner and Frontline Ltd., the manager of the Vessel (the "Manager"), have determined, given that the Charterer does not intend to renew the Charter and that no acceptable replacement charter is available for the Vessel due to the New Regulations, that the Vessel should be released as collateral for the
